Citation Nr: 0629886	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to service connection for residuals of a 
right ear infection and removal of tissue.   
 
4.  Entitlement to service connection for residuals of 
tonsillitis, claimed as ear, tonsil, and sinus infections.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1945 to September 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision which 
denied service connection for bilateral hearing loss; 
tinnitus; residuals of a right ear infection and removal of 
tissue; residuals of tonsillitis, claimed as ear, tonsil, and 
sinus infections; and for jungle rot of the right foot.  The 
veteran provided testimony at a personal hearing at the RO in 
June 2005.  In July 2006, he testified at a Travel Board 
hearing at the RO.  

At the July 2006 Board hearing, the veteran expressly 
withdrew the issue of entitlement to service connection for 
jungle rot of the right foot.  Therefore, that issue is no 
longer on appeal.  A July 2006 motion to advance the case on 
the Board's docket was granted by the Board in August 2006.  

The present Board decision addresses the issues of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus.  The issues of entitlement to service 
connection for residuals of a right ear infection and removal 
of tissue and for residuals of tonsillitis, claimed as ear, 
tonsil, and sinus infections, are the subject of the remand 
at the end of the decision.  



FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is the 
result of exposure to acoustic trauma during his active 
service.  

2.  The veteran's current tinnitus is the result of exposure 
to acoustic trauma during his active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran served on active duty from March 1945 to 
September 1946.  The available service personnel records 
indicate that his military occupational specialty was listed 
as a telephone and telegraph equipment repairman.  A 
September 1946 separation qualification record indicated that 
he was assigned to the 4th Signal Battalion in Fort Jackson, 
South Carolina, and that he inspected, repaired, and 
maintained all types of telephone and telegraph equipment, 
including such devices as ohmmeters, ammeters, voltmeters, 
and measuring bridges to test equipment.  It was also noted 
that the veteran used and repaired modulating equipment and 
that he had undergone infantry basic training.  

The veteran's service medical records have fire damage and 
water damage, apparently from the 1973 fire at the National 
Personnel Records Center (NPRC).  The legible service medical 
records indicate that at the time of the February 1945 
induction examination, no defects were noted with respect to 
the veteran's ears, and that his hearing was 15/15, 
apparently on whispered voice testing.  He was treated for 
tonsillitis and nasopharyngitis on numerous occasions during 
service.  A January 1946 treatment entry noted that the 
veteran reported that his ears and throat were stopped up.  
He also complained that his left ear was aching.  The 
diagnosis was acute, follicular, tonsillitis.  The September 
1946 separation examination report indicated that the veteran 
had no ear defects.  His hearing was 15/15 on whispered voice 
testing.  The service medical records do not refer to 
tinnitus.  

The first post-service clinical evidence of record of any 
hearing loss and tinnitus is in August 2002, decades after 
the veteran's period of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

An August 2002 VA treatment entry noted that the veteran 
reported symmetrical longstanding hearing loss of gradual 
onset for about twenty years.  He stated that he constant 
tinnitus, bilaterally.  It was noted that the veteran's 
history was significant for some type of ear infection in 
1946 and that he stated that a military physician burned 
excessive tissue out of his ear.  It was also reported that 
the veteran had a history of military, recreational, and 
occupational noise exposure without use of hearing protection 
devices.  The examiner indicated that an otoscopy was 
unremarkable and that audiometric testing showed mild 
sensorineural hearing loss through 2000 Hertz, sloping to a 
moderately to severe high frequency sensorineural hearing 
loss, in both ears.  It was noted that speech recognition 
scores were fair and were 76 percent in the right ear and 92 
percent in the left ear.  The examiner noted that the veteran 
was a candidate for binaural amplification.  

Subsequent private and VA treatment records also show 
treatment for bilateral hearing loss and tinnitus.  A 
December 2003 VA treatment entry noted that audiometric 
testing indicated stable thresholds as compared with test 
results dated in August 2002 and that speech testing was 
completed as well.  A March 2004 VA treatment entry noted 
that the veteran was last seen in December 2003 and that 
audiometric testing, at that time, revealed a mild sloping to 
moderately severe sensorineural hearing loss in the left ear 
and a mild sloping to severe sensorineural hearing loss in 
the right ear.  

A March 2004 report from C. L. Moquin, M.D., indicated that a 
tympanogram showed an intact eardrum and normal tympanic 
movement under various pressures in both ears.  Dr. Moquin 
stated that the formal hearing test with fixed intensity of 
25 decibels revealed "no hearing across" 500 to 4000 Hertz 
on the right and only "500 to 200" Hertz on the left.  The 
assessment was sensory neural hearing loss that was of 
clearly longstanding origin.  

A March 2004 statement from Dr. Moquin indicated that he had 
treated the veteran for twenty-two and a half years starting 
in 1981.  Dr. Moquin stated that during that time, the 
veteran suffered with high frequency hearing loss that was 
complicated by tinnitus.  It was noted that in early 1945, 
the veteran was briefly hospitalized with tonsillitis and a 
bilateral ear infection and that because of the urgency of 
the war situation, he was discharged early and sent straight 
out to training with high explosives.  It was further 
reported that the veteran had at least three full days at 
close range of the explosives and that he stated that he had 
suffered from hearing loss and tinnitus ever since that time.  
Dr. Moquin noted that the veteran reported that since his 
period of service, he had worked in sales and had not 
suffered any occupational exposure to noise that could have 
further damaged his ears.  It was noted that the veteran did 
work with wood and that he always used hearing, vision, and 
respiratory protection.  

Dr. Moquin reported that on the present examination, the 
veteran's eardrums were intact with no conductive hearing 
loss or middle ear effusion and that there was good eardrum 
motion.  Dr. Moquin stated that the formal hearing test 
showed loss of high frequency hearing, bilaterally, with 
slightly more loss on the right side which was the veteran's 
symptomatic ear.  Dr. Moquin stated that in his opinion, the 
veteran's hearing loss happened during his military service.  
Dr. Moquin indicated that the veteran had not had any 
significant noise exposure to aggravate the condition since 
military service and that he was confident that none of the 
hearing loss had been aggravated or secondary to any 
medication that the veteran had been given during his 
lifetime.  It was noted that the veteran's hearing loss was 
consistent with sensorineural hearing loss secondary to loud 
noise exposure.  Dr. Moquin stated that the veteran clearly 
had symptoms with noise exposure that occurred during his 
military service and that, therefore, his hearing loss was a 
direct result of noise exposure in his military service.  

A July 2006 statement from Dr. Moquin indicated that the 
veteran had a history of severe ear infections and hearing 
loss from 1945.  Dr. Moquin referred to the veteran's right 
ear problems and stated that his hearing aids aggravated his 
right ear problems and that he was no longer able to wear his 
hearing aids.  

The Board observes that the veteran's service medical records 
do not reveal any hearing loss or tinnitus.  However, the 
only tests performed during such service were whispered voice 
testing, rather than more sophisticated audiometric testing.  
The service medical records indicate that that the veteran 
complained of his ears being stopped up as well as aching in 
the left ear on one occasion in January 1946.  In credible 
statements and testimony on appeal, the veteran has reported 
that he was exposed to explosives during training.  

The evidence of record is indicative of current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.  The Board 
observes that the references to treatment for ear infections 
during service as indicated pursuant to the August 2002 VA 
treatment entry, the March 2004 statement from Dr. Moquin, 
the July 2006 statement from Dr. Moquin, as well as other 
treatment entries of record, were apparently based solely on 
a history provided by the veteran and are less probative in 
linking any present bilateral hearing loss with service.  See 
Reonal v. Brown, 5 Vet.App. 458 (1995).  

The March 2004 statement from Dr. Moquin indicated that he 
had treated the veteran for over twenty years and that he had 
high frequency hearing loss that was complicated by tinnitus.  
Dr. Moquin stated that the veteran clearly had symptoms with 
noise exposure that occurred during his military service and 
that his hearing loss was the direct result of noise exposure 
in his military service.  The Board finds that the March 2004 
statement from Dr. Moquin, as to the veteran's hearing loss 
being a result of noise exposure during service, to be very 
probative in this matter.  Also, there is no evidence of 
record contradicting such a conclusion.  

After reviewing all the evidence, the Board finds that there 
is a reasonable basis to relate the veteran's current 
bilateral hearing loss with his active duty.  38 C.F.R. 
§ 3.303(d).  Resolving reasonable doubt in favor of the 
veteran, the Board finds that his current bilateral hearing 
loss began in service.  38 U.S.C.A § 5107(b).  The condition 
was incurred in service, warranting service connection.  

In addressing the veteran's claim for service connection for 
tinnitus, the Board notes that the March 2004 statement from 
Dr. Moquin stated that he had treated the veteran for over 
twenty years and that the veteran suffered from bilateral 
hearing loss that was complicated by tinnitus.  Additionally, 
Dr. Moquin specifically related the veteran's hearing loss to 
his noise exposure during service.  Further, the Board notes 
that it is known that tinnitus is often considered to have a 
common etiology with, or to be secondary to, sensorineural 
hearing loss.  See 2 Cecil, Textbook of Medicine, § 464 at 
2119-2120 (18th ed. 1988).  The veteran's hearing loss, which 
the Board has service-connected, clearly has a sensorineural 
component.  Therefore, resolving reasonable doubt in favor of 
the veteran, the Board finds that the evidence supports 
service connection for tinnitus.  38 U.S.C.A. § 5107(b).  

With respect to the issues decided herein, the Board finds 
that VA has substantially satisfied the duties to notify and 
assist as required by 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159 (2005).  To the 
extent there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding with 
these issues given the favorable nature of the Board's 
decision.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

REMAND

The other issues on appeal are entitlement to service 
connection for residuals of a right ear infection and removal 
of tissue and residuals of tonsillitis, claimed as ear, 
tonsil, and sinus infections.  The legible service medical 
records indicate that the veteran was treated for tonsillitis 
and nasopharyngitis on numerous occasions during service.  A 
January 1946 treatment entry noted that the veteran reported 
that his ears and throat were stopped up.  He also complained 
that his left ear was aching.  The diagnosis was acute, 
follicular, tonsillitis.  The September 1946 separation 
examination report indicated that the veteran had no ear 
defects.  

Post-service private and VA treatment records show treatment 
for variously diagnosed right ear problems on numerous 
occasions as well as possible sinus problems.  For example, a 
July 1996 treatment entry from C. L. Moquin, M.D., noted 
diagnoses including chronic rhinitis.  A July 2006 statement 
from Dr. Moquin stated that the veteran had a history of 
severe ear infections from 1945.  Dr. Moquin reported that 
the veteran had an irritation in the right external auditory 
canal that had been previously treated and that there was 
scarring in the superior aspect of the orifice of the 
external auditory canal.  It was noted that the area of 
scarring was secondary to electric hyfrecation to the spot 
that was done in 1945 when the veteran had a severe localized 
infection.  Dr. Moquin indicated that the veteran also had an 
active basal cell carcinoma in the antitragus of the right 
ear that was due for excision in August 2006.  

At the July 2006 Board hearing, the veteran testified that he 
was currently receiving treatment at the Murfreesboro, 
Tennessee VA Medical Center, and that he would require 
further treatment on his right ear.  Dr. Moquin also 
indicated that the veteran was due for an excision of an 
active basal cell carcinoma in August 2006.  The Board notes 
that the most recent VA treatment reports of record are dated 
in July 2006.  As there are possibly further treatment 
records, including VA treatment records, which may be 
pertinent to the veteran's claims, they should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It is the judgment of the Board that the duty to assist the 
veteran with his claims includes obtaining any pertinent 
treatment records, including VA treatment records, and 
providing him with a VA examination with etiological 
opinions.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of all of the veteran's 
VA medical records, which are not already 
in the claims folder, concerning his 
claimed disorders and dated since service, 
from the Murfreesboro, Tennessee VA 
Medical Center.  

2.  Obtain copies of the veteran's 
reported treatment for his claimed 
disorders since July 2006, which are not 
already in the claims folder, from Dr. 
Moquin.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed residuals of a 
right ear infection and removal of tissue 
and his claimed residuals of tonsillitis, 
to include ear, tonsil, and sinus 
infections.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current ear 
problems, residuals of tonsillitis, and 
sinus problems.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that any current ear problems (including 
right ear problems with removal of 
tissue), residuals of tonsillitis, and 
sinus problems, are etiologically related 
to the veteran's period of service.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a residuals of a right ear 
infection and removal of tissue and 
residuals of tonsillitis, claimed as ear, 
tonsil, and sinus infections.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


